No. 120,345

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                            STORMONT-VAIL HEALTHCARE, INC. and
                                  COTTON O'NEIL CLINIC,
                                       Appellants,

                                                  v.

              BOARD OF COUNTY COMMISSIONERS FOR SHAWNEE COUNTY, KANSAS,
                              and CITY OF TOPEKA, KANSAS,
                                       Appellees.


                                 SYLLABUS BY THE COURT


1.
        Under K.S.A. 22-4612, "custody" includes both formal arrest and detention that is
the functional equivalent of an arrest in the sense a person would not be free to leave or
feel free to leave.


2.
        In a coordinated police action involving multiple law enforcement agencies, the
agency with "operational control" has the obligation under K.S.A. 22-4612 to pay for
medical treatment requested during the action for an injured person taken into custody.
The determination of the agency with operational control should be based on the totality
of the circumstances.

        Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed December
11, 2020. Affirmed.


        Jennifer Martin Smith, of Alderson, Alderson, Conklin, Crow & Slinkard, L.L.C., of Topeka, for
appellants.



                                                   1
       James M. Crowl, county counselor, and Joni C. Thadani, assistant county counselor, for appellee
Board of Shawnee County Commissioners.


       Shelly Starr, chief of litigation, city legal department, for appellee City of Topeka.


Before STANDRIDGE, P.J., ATCHESON, J., and BURGESS, S.J.


       ATCHESON, J.: In a bench trial, the Shawnee County District Court found that the
Kansas Highway Patrol exercised operational control over the coordinated efforts of three
law enforcement agencies to apprehend a suspected felon and, therefore, was statutorily
responsible for the cost of medical treatment provided to the suspect for injuries he
suffered when he was taken into custody. The healthcare providers have appealed and
argue the proper test is direct physical control of the suspect that would place the
payment obligation on the City of Topeka, Shawnee County, or possibly both. The
district court correctly applied K.S.A. 22-4612 to these circumstances involving the
interlocking actions of multiple law enforcement agencies. We, therefore, affirm the
district court's judgment imposing no liability on the City of Topeka and Shawnee
County for the medical expenses. The Kansas Highway Patrol is not an active party to
this litigation, so the healthcare providers cannot recover from a governmental entity
under K.S.A. 22-4612.


                              FACTUAL AND PROCEDURAL HISTORY


       We sketch the salient facts without the adornment of irrelevant, if otherwise
colorful, details. Jesse Dimmick, the suspected felon, had taken flight from Colorado,
where he was wanted in connection with a murder, and stole a minivan in Geary County
the morning of September 12, 2009, prompting a hot pursuit involving several Highway
Patrol Troopers and at least one Geary County Sheriff's deputy. Dimmick headed east on
I-70 and left the highway in rural Shawnee County, near the unincorporated community
of Dover. By then, the Geary County Sheriff's personnel had yielded the chase to the
                                                     2
Highway Patrol. Aware of the chase, several Topeka Police officers and Shawnee County
Sheriff's deputies deployed along Dimmick's anticipated eastbound route.


      At some point, Dimmick drove the minivan over stop-sticks, heavily damaging the
tires. Dimmick abandoned the vehicle and entered a house in the Dover vicinity. After
Dimmick holed-up in the house with the couple who lived there as his hostages, Highway
Patrol Troopers, Shawnee County Sheriff's deputies, and City of Topeka police officers
converged on the scene to form what has been described as a "response team."


      Shortly after 9 a.m., a Highway Patrol trooper was the first to arrive at the minivan
Dimmick had abandoned in front of the house. He was followed in short order by two
Shawnee County Sheriff's deputies. They began looking for Dimmick in the immediate
area. Highway Patrol Lieutenant Dan McCollum requested K-9 teams from both the
Shawnee County Sheriff and the Topeka Police Department to assist in the search. The
officers quickly determined that Dimmick had gone into the house.


      In its memorandum decision, the district court identified five Highway Patrol
troopers, seven Shawnee County Sheriff's deputies, and three Topeka police officers all
of whom arrived at the house within minutes. In response to a question from the ranking
Topeka police officer, Lt. McCollum stated he was in charge of the scene. He identified
himself at least several times as the scene commander. A short time later, Lt. McCollum
requested an ambulance be dispatched as a precaution, since Dimmick was considered
armed and dangerous and had two hostages. Members of a Topeka Police Department
unit trained in handling hostage situations and extractions of armed suspects from
buildings came to the scene.


      Kansas Highway Patrol Major Mark Goodloe arrived and set up a "command
post" at a nearby church. Shortly afterward, at the Highway Patrol's request, the Shawnee
County Sheriff's Department sent a SWAT team, similar to the Topeka Police

                                            3
Department unit, to the house. Major Goodloe then met with supervisors from both the
Shawnee County Sheriff's Department and the Topeka Police Department to brief them
on the operation. Ranking members of those departments also coordinated their
intervention teams and other personnel.


       An exhausted Dimmick apparently dozed off about 11 a.m., and the couple
escaped from the house. They informed a Topeka Police detective that Dimmick had a
knife and had fallen asleep in one of the bedrooms.


       About 10 minutes later, Major Goodloe authorized an immediate entry of the
house to capture Dimmick. He was concerned that Dimmick might find a shotgun the
couple had stored in the house. Shawnee County Sheriff's deputies and Topeka Police
Department officers conferred on a coordinated tactical plan to implement the directive.
Members of the composite response team then went in and took Dimmick into custody.


       As Dimmick was lying prone in a hallway adjacent to one of the bedrooms, a
Shawnee County Sheriff's deputy prepared to handcuff him. A sergeant with the Topeka
Police Department had a rifle trained on Dimmick. The sergeant perceived Dimmick to
be moving as if to avoid being handcuffed, so he stepped on Dimmick's right arm and
ordered him to stop. As the sergeant did so, his rifle accidently discharged. The shot
struck Dimmick in the back. The sergeant then immediately requested medical
assistance—the ambulance on standby responded within a minute or two. The ambulance
crew, accompanied by a Shawnee County Sheriff's deputy, transported Dimmick to
Stormont-Vail Hospital, where he had surgery and was treated through September 29.


       After Dimmick's capture, Major Goodloe directed all of the law enforcement
officers to report to a nearby fire station to document their presence and the times of their
arrival. Agents with the Kansas Bureau of Investigation assumed control of the
investigation going forward, including possible criminal charges against Dimmick and

                                              4
the precise circumstances surrounding his injury. Several Shawnee County Sheriff's
deputies assisted in photographing the scene and otherwise documenting physical
evidence. By 3:30 p.m., only KBI agents and Highway Patrol troopers remained at the
scene. Lt. McCollum stayed until just after 5 p.m. and was the last officer to leave after
the disabled minivan had been towed.


       A KBI agent, a Highway Patrol trooper, and at least a couple of Shawnee County
Sheriff's deputies initially were at the hospital and remained there while Dimmick
underwent surgery. The KBI agent took custody of relevant physical evidence, such as
Dimmick's clothing. At the hospital, Dimmick was physically restrained and under guard
throughout his stay. He was charged with three serious felonies and several
misdemeanors in Shawnee County District Court and was convicted of some of the
felonies and misdemeanors in 2010.


       Plaintiffs Stormont-Vail Healthcare, Inc. and Cotton-O'Neil Clinic filed this action
in the district court in 2012 against the City of Topeka and Shawnee County to recover
the cost of the medical care they provided to Dimmick. Throughout this case, the
plaintiffs have been united in interest and have shared legal representation; we, therefore,
have no need to distinguish between them and refer to them jointly as Stormont-Vail.
They have sought just over $41,700 for the medical care and treatment between
September 12 and September 28.[*]

      [*]Stormont-Vail also sued for payment of about $844 for follow-up care provided
Dimmick in late October and late November 2009 while he was being held in the
Shawnee County jail awaiting trial on the criminal charges. Shawnee County has
conceded liability for that amount, and the district court entered judgment accordingly for
Stormont-Vail. Given its concession, Shawnee County has not cross-appealed that ruling.

       Before filing this action, Stormont-Vail submitted written requests and more
formal administrative demands for payment to the State, Shawnee County, and the City
of Topeka. In the materials seeking payment from the State, Stormont-Vail asserted the
State was responsible under K.S.A. 22-4612 based on the Highway Patrol's actions in

                                             5
apprehending Dimmick. We attach no direct legal significance to those demands in
deciding this appeal. They do not in some fashion preclude Stormont-Vail's arguments
that the district court erred in finding the Highway Patrol responsible.

       Stormont-Vail, Shawnee County, and the City of Topeka all filed motions for
summary judgment and submitted a stipulation of facts to the district court. The district
court entered summary judgment for Stormont-Vail against Shawnee County. The
County appealed. We reversed and remanded that decision in 2016 because the
undisputed facts were insufficient to support summary judgment against Shawnee County
and the district court impermissibly drew inferences to reach that result. Stormont-Vail
Healthcare v. Board of Shawnee County Comm'rs (Stormont-Vail I), No. 112,811, 2016
WL 2772859, at *1 (Kan. App. 2016) (unpublished opinion). We return to that decision
in our discussion of the governing law.


       After the remand, Stormont-Vail filed an amended petition adding the Highway
Patrol as a defendant. The district court entered summary judgment for the Highway
Patrol on a statute of limitations defense. Stormont-Vail has not appealed that ruling, so
the Highway Patrol is no longer a party and has not participated in this appeal. The
parties compiled a written record they provided to the district court with a request for a
bench trial and judgment based on those materials. The record consists of stipulations to
many facts, contemporaneous reports law enforcement officers prepared in the usual
course of their duties about the capture of and injury to Dimmick, affidavits, some
deposition testimony, and other discovery materials. The district court issued a lengthy
memorandum decision and order in October 2018 finding the Highway Patrol to be the
law enforcement agency liable under K.S.A. 22-4612 for the cost of the medical care
Stormont-Vail provided to Dimmick. The district court found the Highway Patrol had
operational control of the coordinated interagency exercise—a circumstance we
suggested would be legally significant in Stormont-Vail I. See 2016 WL 2772859, at *2.
Stormont-Vail has appealed the district court's ruling.


                                             6
                                          LEGAL ANALYSIS


       On appeal, we review a district court's decision in a bench trial to determine if the
factual findings are supported by substantial record evidence, and we then consider
whether those facts warrant the ultimate legal conclusions without giving those
conclusions any particular deference. See Kansas Healthcare Stabilization Fund v. St.
Francis Hospital, 41 Kan. App. 2d 488, 503, 203 P.3d 33 (2009). That standard does not
change simply because the trial record consists only of written materials and the district
court did not hear any live testimony. See State v. Garcia, 297 Kan. 182, 186-88, 301
P.3d 658 (2013).


       As we recognized in Stormont-Vail I, K.S.A. 22-4612 governs the obligation of a
governmental entity to pay for medical care provided to a person in its custody. In
pertinent part, the statute states:


       "[A] county, a city, a county or city law enforcement agency, a county department of
       corrections or the Kansas highway patrol shall be liable to pay a health care provider for
       health care services rendered to persons in the custody of such agencies the lesser of the
       actual amount billed by such health care provider or the medicaid rate." K.S.A. 22-
       4612(a).


Enacted in 2006, K.S.A. 22-4612 replaced a common-law rule that imposed liability on
the County filing charges against a criminal defendant who required medical care while
in custody. University of Kan. Hosp. Auth. v. Board of Comm'rs of Unified Gov't, 301
Kan. 993, 997-98, 348 P.3d 602 (2015). The statute aimed to avoid protracted litigation
over those obligations and to curtail financial incentives to decline charging an individual
to avert significant medical expenses. To that end, the court has construed the statute to
place the obligation to pay on "the entity having custody of the indigent offender at the
time the decision is made to obtain medical treatment for the offender." 301 Kan. at 1006.
The statute relieves the governmental entity of the obligation when the individual in
                                                    7
custody has insurance or some similar contractual right to third-party payment for
medical expenses. Everybody agrees Dimmick has no such resource.


       The statute does not explicitly address two points relevant here: (1) What
constitutes "custody"; and (2) how liability should be assessed when more than one law
enforcement agency participates in a coordinated operation that results in an individual
both being injured and taken into custody. We considered those issues in Stormont-Vail I.


       First, we held that "custody" includes both formal arrest and detention that is the
functional equivalent of an arrest in the sense a person would not be free to leave or feel
free to leave. Stormont-Vail I, 2016 WL 2772859, at *4. In the University of Kansas
Hospital case, the court indicated that custody for purposes of K.S.A. 22-4612 could be
broader than formal arrest. 301 Kan. at 1006. Because the detainee in that case had been
formally arrested—he was handcuffed and told he was under arrest—the court declined
to fix the "outer parameters of . . . custody" under K.S.A. 22-4612. 301 Kan. at 1006.


       Here, Dimmick was unquestionably in custody before he was shot. He was
facedown on the floor surrounded by law enforcement officers. One officer had a rifle
pointed at him, and another officer was ready to handcuff him. Whether Dimmick had
been told he was under arrest is really beside the point, since he was not free to leave and
a reasonable person in his position would have understood as much. That obviously did
not change when Dimmick was shot and the call was made for medical assistance. In its
written decision, the district court made no factual findings on whether Dimmick had
been formally arrested either before he was shot and the ambulance was summoned or
afterward.


       The second issue requires determining what law enforcement agency had Dimmick
in custody when the ambulance was summoned. Again, in Stormont-Vail I, the court
suggested that in a law enforcement action involving multiple agencies, the agency with

                                             8
"operational control" would be the one with "custody" of the individual for purposes of
K.S.A. 22-4612. 2016 WL 2772859, at *2. We indicated that conclusion should be based
on the particular facts absent some sort of formal interagency agreement governing joint
law enforcement operations. The stipulated facts presented to the district court in Stormont-
Vail I did not directly address operational control. As a result, the district court
impermissibly drew inferences adverse to Shawnee County in granting summary judgment
to Stormont-Vail, necessitating the reversal and remand. 2016 WL 2772859, at *1.


       We now make explicit what we intimated in Stormont-Vail I: In a coordinated
police action involving multiple law enforcement agencies, the agency with "operational
control" has the obligation under K.S.A. 22-4612 to pay for medical treatment requested
during the action for an injured person taken into custody. We see no reason for some
intricate legal standard with a slew of factors in making that determination. Rather, we
borrow from what we said in Stormont-Vail I. So if the response team acted in something
other than "a willy-nilly exercise . . . in a mostly uncoordinated take down of Dimmick,"
then the test for operational control is simply this: Who was "the captain of the team?"
See 2016 WL 2772859, at *2. In a multi-agency action, then, the duty to pay under
K.S.A. 22-4612 rests with the agency in charge as determined from the totality of the
circumstance. In short, operational control includes or encompasses custody (and, thus,
the responsibility to pay) under K.S.A. 22-4612.


       An operational control test does not conflict with the University of Kansas
Hospital decision, 301 Kan. 993, and our court's recent decision in University of Kan.
Hosp. Auth. v. Board of Franklin County Comm'rs, 58 Kan. App. 2d 367, 468 P.3d 806
(2020). Neither delved into responsibility under K.S.A. 22-4612 for a coordinated law
enforcement action involving multiple agencies. Although the concept of operational
control is and should be straightforward, we offer some further context, since it drives the
statutory obligation to pay in coordinated multi-agency police actions. Custody of a
suspect for purposes of K.S.A. 22-4612 rests with law enforcement agency in command,

                                             9
and the imposition of the resulting obligation should not be a bone of contention between
the agency with operational control and the assisting or subordinate agencies or among
the assisting agencies.


       For purposes of K.S.A. 22-4612, we see three broad levels of decision-making or
action in a law enforcement exercise like the capture of Dimmick, especially after he
entered the house and forcibly held the residents hostage. There is operational or
command control involving the overall coordination of the law enforcement personnel
and systemic decisions, such as whether to negotiate with the suspect or to launch a
forcible extraction. Below that sort of command control lies what might be called
strategic decision-making or professional judgment. For example, professional judgment
would entail the specific manner in which a SWAT-like team might deploy in a given
situation or carry out a forcible extraction once that order had been issued. Finally, there
is field implementation covering how particular officers carry out their tasks in the
coordinated operation through ground-level judgments. Again, as an example, the Topeka
police sergeant's decision to step on Dimmick's arm while giving an oral order to comply
reflects a field-level judgment about how best to halt physical resistance to being
handcuffed.


       When a single law enforcement agency carries out a complex operation involving
numerous officers, legal responsibility under K.S.A. 22-4612 remains clear. In a multi-
agency action, an operational control test typically ought to yield a readily discernible
outcome on the assumption somebody was making the overarching decisions and giving
directions to implement them. In turn, that kind of clear outcome serves the purposes of
K.S.A. 22-4612 by quickly and easily identifying the government entity that should pay
for the medical treatment of a person injured while being taken into custody. There is also
something intrinsically equitable and satisfactory about placing that legal responsibility at
the top.


                                             10
       We suppose in a multi-agency law enforcement endeavor the agency exercising
operational control may not have the legal authority to give binding orders to officers
from other agencies. But those officers willingly coordinate and subordinate their efforts
to the overarching decision-making of the lead agency. There is no good reason,
however, that liability under K.S.A. 22-4612 should somehow shift around simply
because operational control relies on voluntary compliance rather than a rigid chain of
command. Likewise, liability to pay should not migrate if the negligent conduct of an
officer from one agency caused the injuries to the person taken into custody while
another agency had operational control. The obligation to pay under K.S.A. 22-4612 does
not have a fault-based component to it. Rather, the statute codifies the duty of
government entities to attend to the basic needs of individuals they have detained. See
University of Kan. Hosp. Auth., 58 Kan. App. 2d at 371-72.


       For that reason, we similarly see no reason to impose liability on the City of
Topeka because its police sergeant made the immediate call for an ambulance after he
shot Dimmick. The ranking Highway Patrol commanders at the scene had a duty to
secure appropriate (and timely) treatment for Dimmick, since that agency headed the
operation and, therefore, had custody of him. The Topeka police sergeant made a field-
level decision to call for medical assistance—a near compulsory course of conduct that
did not transfer custody of Dimmick for purposes of K.S.A. 22-4612 from the Highway
Patrol to the City of Topeka or, even less plausibly, Shawnee County.

       The considerations we have outlined also go a long way in demonstrating why
Stormont-Vail's proposed physical custody standard would be an undesirable one. At a
systemic level, a physical custody test might discourage multi-agency operations, such as
this one, because an agency assisting in a subordinate capacity could be liable under
K.S.A. 22-4612 if its officers had physical custody of an injured suspect more by
happenstance than anything else at the time the request for medical treatment was made.
Similarly, agencies might be willing to participate only in limited ways that would

                                             11
preclude their being liable under K.S.A. 22-4612. As a practical matter, we doubt K.S.A.
22-4612 would significantly dampen multi-agency law enforcement actions. But there is
no sound reason to apply K.S.A. 22-4612 in a way that might even theoretically prop up
the possibility.


       More tangibly, a physical custody test would spawn otherwise unnecessary
litigation under K.S.A. 22-4612, as this case illustrates. It is hardly clear which law
enforcement agency had custody of Dimmick at the instant the Topeka Police sergeant
called for the ambulance. Did the debilitating, if unintentional, gunshot place Dimmick in
the custody of that agency? Was he already in the continuing physical custody of the
Shawnee County deputy who had him facedown on the floor? Did the officers' combined
actions render Dimmick "in custody" before he was shot? In fluid law enforcement
operations, trying to establish the physical custody of an individual at the moment an
independent event—the call for medical assistance—takes place is fraught with
uncertainty and inexactitude.


       In this and comparable situations, that proposition would be difficult to accurately
assess in litigation months or years afterward. The issue likely would require the
reconstruction of seemingly minor circumstances and fine distinctions teased out of
rapidly unfolding events based on the recollections of law enforcement officers focused
on far more immediate and significant concerns. As we mentioned in Stormont-Vail I, the
physical custody standard also could prompt legal arguments about whether an officer
with one law enforcement agency should be treated as the borrowed servant of another
agency and how liability under K.S.A. 22-4612 might be imputed as a result. 2016 WL
2772859, at *5 (mentioning doctrine and citing Bright v. Cargill, Inc., 251 Kan. 387,
404-05, 837 P.2d 348 [1992], as outlining law on borrowed-servant liability). A
subordinate agency that employed the officer with physical custody might well assert he
or she functioned as the borrowed servant of the primary agency. In those cases,
healthcare providers would be plunged into extended litigation as potentially responsible

                                             12
government entities battled each other over which one had physical custody of the injured
individual—fomenting the very delays and obstacles to payment the Legislature sought to
avert with K.S.A. 22-4612.


       We are unpersuaded a physical custody standard is the better mousetrap, so we
decline to build it in preference to an operational control test.


       Based on the trial record, the district court found that the Highway Patrol had
operational control of the assembled response team and thus coordinated the entry into
the house and the capture of Dimmick, even though a Shawnee County deputy and a
sergeant from the Topeka Police Department exercised immediate physical dominion
over Dimmick as he was injured and the call for assistance was made. Without
belaboring the facts we have already set out, substantial evidence supports that finding.


       The Highway Patrol endeavored to apprehend Dimmick as he drove eastward
across Kansas on I-70, and that remained true after he abandoned the stolen minivan and
entered the house in Dover. Lt. McCollum exercised control over the scene at the house
and told officers from both the Shawnee County Sheriff's Department and the Topeka
Police Department that he was in command. Later, Lt. McCollum ceded that role to
Major Goodloe. Major Goodloe established a command post from which he briefed
supervisors from the other law enforcement agencies about the coordinated operation. He
authorized entry into the house to capture Dimmick. Lt. McCollum and Major Goodloe
each requested assistance from other law enforcement agencies, but neither relinquished
control or command in conjunction with those requests. All of those circumstances
support the district court's finding.


       To be sure, officers from the Shawnee County Sheriff's Department and the
Topeka Police Department coordinated their efforts. In particular, the tactical units
worked out an integrated plan of entry and capture. But that is what we have referred to

                                              13
as strategic decision-making or professional judgment. Those efforts did not conflict with
or usurp the Highway Patrol's operational command.


       As we have explained, in a multi-agency law enforcement exercise, the agency
with operational command or control will be responsible under K.S.A. 22-4612 for the
payment of medical treatment requested for a person then in custody and injured during
the operation. The test typically should be fairly easy to apply, as it is here, thereby
advancing the purpose of K.S.A. 22-4612. Based on the district court's well supported
factual findings, it correctly concluded that the Highway Patrol had operational control of
the coordinated effort to capture Dimmick and was responsible for the cost of the medical
care Stormont-Vail provided in treating his injuries. The district court, therefore, properly
declined to enter judgment against either Shawnee County or the City of Topeka for the
medical care Dimmick received between September 12 and September 29, 2009.


       Throughout this opinion, we have endeavored to clearly state we are construing
and applying only K.S.A. 22-4612 and the particularized legal responsibility it imposes
for payment of medical expenses. Our discussion should not be taken as a more general
accounting of potential liability among coordinating governmental agencies for any other
purpose or even as analogous authority that might be borrowed as persuasive. More
narrowly, of course, we have recognized operational control as the test of first resort to
assign the duty to pay under K.S.A. 22-4612 in multi-agency police actions. And it works
well here. We, therefore, have no need to consider (and offer no opinion on) situations
where that cannot be said. Those would include multi-agency actions with shared
operational control or co-captains of the team or those unfolding in a largely formless
way without a recognizable captain.


       Affirmed.




                                              14